IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS
                                              No. 13-598V
                                          Filed: June 3, 2015

****************************
ERIC P. CABRERA and                       *
CAROL CABRERA, natural parents            *
and guardians of L.C.,                    *
a minor,                                  *    Interim Fees & Costs
                                          *
                    Petitioners,          *
v.                                        *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                    Respondent.           *
****************************
Thomas P. Gallagher, Esq., Somers Point, NJ for petitioners.
Darryl Wishard, Esq., U.S. Dep’t of Justice, Washington, DC for respondent.

                  DECISION on INTERIM ATTORNEY FEES and COSTS1

Gowen, Special Master:

       In this case under the National Vaccine Injury Compensation Program
[hereinafter “the Program”],2 petitioners provided respondent with a draft motion for an
award of interim attorney fees and costs on May 11, 2015 [the “Application”]. See
Avera v. Sec’y, HHS, 515 F.3d 1343, 1352 (Fed. Cir. 2008). On June 1, 2015, the
parties filed a Stipulation of Fact Concerning Interim Attorneys’ Fees and Costs
[“Stipulation”], wherein they explain that based on discussion of respondent’s
objections, petitioners amend their Application to request an award of $25,000.00.
Further, petitioners’ counsel represented pursuant to General Order #9 that petitioners
are not seeking interim out-of-pocket expenses at this time. Stipulation at p.5.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify
and move to delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted decision.
If, upon review, I agree that the identified material fits within the requirements of that provision, I will
delete such material from public access.
2
 The applicable statutory provisions defining the Program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
Respondent does not object to the amended amount, noting that respondent has
elected not to raise her objections under Avera and Section 15(e)(1) based on the
particular circumstances presented here. Stipulation at p.4.

       I find that petitioners are entitled to an award of interim attorney fees and costs
under the facts and circumstances of this case and that the agreed upon amount is
reasonable. Accordingly, I hereby award the total of $25,000.00 issued in the form
of a check payable jointly to petitioners, Eric P. Cabrera and Carol Cabrera and
petitioners’ attorney, Thomas P. Gallagher, Esq., for interim attorney fees and
costs.

        The clerk of court shall enter judgment accordingly.3

        IT IS SO ORDERED.

                                                         s/Thomas L. Gowen
                                                         Thomas L. Gowen
                                                         Special Master




3
 Entry of judgment can be expedited by each party’s filing a notice renouncing the right to seek review.
See Vaccine Rule 11(a).



                                                    2